Filed 1/22/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 8







In the Interest of Patrick Lee Leno 



Julie Lawyer, Assistant State’s Attorney, 		Petitioner and Appellee



v.



Patrick Lee Leno, 		Respondent and Appellant







No. 20170289







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce A. Romanick, Judge.



AFFIRMED.



Per Curiam.



Julie A. Lawyer, Assistant State’s Attorney, Bismarck, ND, petitioner and appellee.



Kent M. Morrow, Bismarck, ND, for respondent and appellant.

Interest of Leno

No. 20170289



Per Curiam.

[¶1]	Patrick Leno appeals a district court order continuing his commitment as a sexually dangerous individual.  Leno argues the order was not supported by clear and convincing evidence.  We conclude the district court’s findings of fact are supported by the evidence and are not clearly erroneous.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]		Gerald W. VandeWalle, C.J.

Lisa Fair McEvers

Daniel J. Crothers

Jerod E. Tufte

Jon J. Jensen